 OWENS MARKET. INC.Owens Market. Inc. and Retail Clerks Internationalllninl, IA)Cal 1167, AFL,-('IO. Cases 31 ('A 7950and 31 CA-8135May 14. 1979DECISION ANI) ORDERBY CHAIRMAN FANNING ANI) MIMBRS PNII 1.OANI) TRI SDI)AI.I'On January 31. 1979. Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding. Thereafter. the General Counsel filed ex-ceptions and a supporting brieft: and Respondent filedan answering brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briet'and has decided to affirm the rulings. findings.' andconclusions: of the Administrative l.aw Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of' the National l.aborRelations Act. as amended, the National l.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent. Owens Market. Inc..I The General (Coulnsel hs excepted o cerltain credihilitl findings made hsthe Adlministrative Law Jdge It is the Bard' eslablished poli cy not to,overrule an adminl stra:llve law jldge's resolitions with respect t credhlitIunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dn, Wall Predtwfltsr Inc.. 91NLRB 544 1950). enil. 188 F.2d 362 (3d ('ir. 1951). We have carefullyexamined the record and find no basis lir resersing his findingsI We agree with the Administrative law Judge that Respondent did notcondone conduct like Willianms' in the presence or customers. and that suchconduct, rather than Williams' support of' the Ulnion. was the ;ause of hisdischarge. See MrcDonald' ('i rorlaion ondll ilts hl!t s-ned luhbitdiarl.McDonuld' o/ Khtla. 200 NI.RB 359 1972).The Administra;ltle I.aw Judge found that Supervisior Strauss' statementto employee Rodnec Grlas that "he didn't want to hear any more about theUnion hecause there ails people oult in the siore " dlid not cnstitute siolation of Sec 8(ia I) if the Act. In collcluding th;t Straluss' stltenlent didnot constitute a iolatilon of the Act, the Adnninlstrase I law Judge staledthat Gra! '"apparentl construed Stred raiss' statement as safetl warnilngrather than a oercive prohibition rn union talk " The record does not reflectthe context in which the statement was made. While we agree that the stlate-ment does not constitute a violation of Sec 8(a), we di nt relv upon therationale of the Adminislratixe law Judge Rather, we find that the state-ment is too ambiguous to he sonstrued ais n unlawful prohibition agalinstemployees discussing the nionIn his reciummended notice. the dministrative law Judge refers t areduction of hours for emploee Diavis from "50 to 40" per week, The recordreflects, and the Admillstratlve l.aw Judge found. that )avis' hours werereduced from 54 to 40 per week. Accordingl the attached notice is suhstl-tuted for that f the Adm itratie l.aw Judge in oirder to correct this inad-,ertent errorHesperia. Calif'ornia. its officers. agents, successors.and assigns. shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.APPENI)IXNo()ll('E 1() EMPI.()YFiSP()S [:I) BY ORI)ER ()F 1iNAII()NAI. LABOR RII.AIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence. the National l.abor RelationsBoard has fotiund that we violated the National LaborRelations Act, as amended, and we have been or-dered to post this notice.W: Iv.. NOI interfere with. restrain, or coerceour employees in the exercise of their rights guar-anteed in Section 7 of the Act, in violation ofSection 8(a)( ) of the Act, by interrogating ouremployees concerning their union activities, sym-pathies, and vote: by threatening our employeeswith reduced work hours, reprisals. involuntarydisclosure of voting store closure. demotions, jobloss, hodily harm. refusal to deal with the U nion.and withholding or reduction of' hbenefits becauseof' their union activities and sympathies b cre-ating the impression of surveillance of employ-ees' union activities: b promising benefits if'em-plo:ees will discontinue their suppport of theUnion: by stating to an employee that reductionof work hours and pay is what happens "whenyou go with the union."WI \ III NO I violate Section 8(a)(3) and (I) ofthe Act by reassigning employee Pool to a cleri-cal job from his former job as head of the pro-duce department. with reduction of work hoursfrom 50 to 40 per week, and corresponding re-duction of earnings, and by reassigning em-ployee Davis to a clerical job and relieving himof duties related to closing the store, with reduc-tion of' work hours from 54 to 40 per week. andcorresponding reduction of earnings.Wl WIll. Nor in any other manner interferewith. restrain. or coerce our employees in the ex-ercise of their right to self-organization. to tform.join, or assist labor organizations. to bargain col-lectively through representatives of their ownchoosing. and to engage in concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection as guaranteed by Sec-tion 7 of the Act. or to refrain from any or allsuch activities.242 NLRB No. 47257 I)t EISIONS ()F NATIONAL I.ABOR RELATIONS BOARDWi: wili.. make employees Pool and Daviswhole for the loss of earnings suffered by reasonof our discrimination against them, with interest.OW!ENS MARKET, IN(C.I)EC('ISIONStatement of the CaseRussil.l. L. SIAEINS. Administrative Law Judge: 'Thismatter was heard before me in San Bernardino. California.on November 15, 1978.1 The complaint in Case 31 CA7950 is based on a charge filed on May I by Retail 'lerksInternational Union. Local 1167, AFI. ('10. The originalcharge and first amended charge in Case 31 C(A 8135. werefiled by the Union on June 19 and 27, respectively. heRegional Director for Region 31 of the National L.abor Re-lations Board consolidated said two cases for hearing andissued a consolidated amended complaint' alleging thatOwens Market, Inc. (herein called Respondent. or OwensMarket), violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act).All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have been care-fully considered, were filed on behalf of General Counseland Respondent.Upon the entire record, and from my observation of thewitnesses and their demeanor. I make the following:FINI)IN(S ()i FA( II. Jt RtS)I¢I IO)NRespondent is, and at all times material herein has been,a corporation duly organized and existing under and byvirtue of the laws of the State of California. with an officeand principal place of business located in Hesperia, Califor-nia, where it is engaged in the retail business of operating agrocery and variety store.In the course and conduct of' its business operations. Re-spondent annually purchases and receives goods or servicesvalued in excess of $50,000 from sellers or suppliers locatedwithin the State of California, which sellers or suppliersreceived such goods in substantially the same form directlyfrom outside the State of California. In the course and con-duct of' its business operations, Respondent annually de-rives gross revenues in excess of $500,000.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section 2(6)and (7) of' the Act.11. IE ABO)R OR(ANIZ/.AION INV)I Vt)Retail Clerks International Union, I.ocal 1167, AFLCIO, is, and at all times material herein has been, a labororganization within the meaning of' Section 2(5) of the Act.I All dates hereinafter are within 1978 unless stated to be otherwise2 The complaint was further amended by the Acting Regional Director firRegion 31 on October 20.Itl. 1111 Al.i(;Lt) NIAIR AIBOR PRA( I1('1A. Backgrount'tPKenneth Owens4and his wife Leatris Owens for manyyears have owned the grocery market involved in this con-troversy. The Owen's daughter. Karma, is married to Ed-ward ('alvert. In past years the ('alverts owned a grocerymarket in Riverside. California. Owens became seriously illin the recent past, and the Owenses arranged to sell thestore to the Calverts. It was agreed between the Owenseand the Calverts that the Calverts would assist in the opera-tion of the Owens' market. pending completion of the sale.C('alvert commenced working at Owens Market 2 or 3 dayseach week during the first part of April. Commencing in themiddle of' May. ('alvert worked at Owens Market 5 dayseach week and has continued that schedule since then, as-sisted by his wife. At the time ('alvert assumed part-timemanagerial duties in April, Harold Williams was store man-ager: Don Strauss was manager of the grocery department:Harold Pool' was a clerk in charge of the produce depart-ment, working 50 hours each week:2 Gary l)avis was aclerk7who was responsible for the store' and its closing.between 6 and 9 p.m.. with a working schedule of 54 hoursper week; Rodney Gray was a clerk-cashier: and LindaWilliams was a cashier.'The principal union advocate at Owens Market was Pool,who first talked with a union representative in early April,at which time there were approximately 13 employees. 'Iheunion representative gave Pool several union authorizationcards, which Pool distributed to employees. Pool laterpicked up cards that were signed and returned them to theunion representative. Pool's card, signed April 18, wasamnong those signed and returned, as were cards otf l)avis,(iray, and Williams, all signed April 19.On April 26, Pool met with L. Owens, and he later metwith L. Owens, the two (alverts, and Strauss. During thelatter conversation Pool was told he was going to be takenout of the produce department. and that his hours would bereduced. Those actions later were taken, effective the weekending May 9. Pool's hours were reduced from 50 to 40,with an accompanying reduction of pay because of the re-duced number of hours. Pool was later terminated on June15. allegedly for drinking on the job. An 8(a)(3) charge wasfiled by Pool, but the charge was dismissed by Region 31.On approximately April 26, Davis met with H. Williams,Strauss, L. Owens. and the two Calverts. During the con-This background summary is based on uncontradicted testimony andfacts not in dispute.4 Individuals generally are referred to herein by their last names or b) firstinitial and last name.There is no dispute about the act that Pool was nt a supervisor dithinthe meaning of the Act at any time relesent hereinPol commenced working foir Respondenl Oclber 6,h. 1977, t 41) hoursper week. He was put in charge iof the produce department. and his hourschanged to 54 hours per week in late 1977. Ilis hours were reduced ti 50 perweek in February at his own request.I Respondent co ntends that D)avis was a supersisor within the meaning ofthe Act, as discussed in/ratie swas responsible for the tore after 6 p i only d no supervisor ormanager was present.9 Respondent admits, and it is ound, that I.. Owens. 11. Williams, Strauss.L Calvert. and K. (Calvert were supersisors withil the meaning of the Act atall times material herein.258 OWENS MARKET. IN( .versation Davis was told his hours were going to he re-duced. Thereafter, Davis was relieved of his duty to be re-sponsible for the store after 6 p.m. when no other memberof management was present, and his duty to close the storeat 9 p.m.; his hours were reduced from 54 to 40. with acorresponding reduction in pay. I)avis voluntarily quit hisjob on August 19.On April 26. I.inda Williams met with II. Williams, thetwo Calverts. and for a brief time during the meeting, ..Owens. On June 13 I.inda Williams was terminated b\ .Calvert.B. IstuesThe principal issues are whether the hours and pay ofPool and Davis were reduced and Linda Williams was dis-charged because of their union activity. Respondent con-tends that Pool's hours were reduced because a new em-ployee was assigned to manage the produce department dueto Pool's inadequacies: that Davis' hours were reduced andhis duties changed because of Davis' failure to close thestore at the proper time; and that I.inda Williams was dis-charged because she was an unsatisfactory employee. Mli-nor issues involve several 8(a)( 1) allegations. Respondentcontends that Davis was a supervisor.1. Alleged 8(a)( I) Violations PoolPool testified that on April 26 he had a private conversa-tion with I.. Owens, and that during the conversation:Well, Mrs. Owens asked me if I was the chicken shitson of a bitch that started this union bit mess. and Itold her I wasn't.And she said. "Well, if I ever find out who startedthis God damned stuff, I will kill him."Pool further testified that .. Owens said that she knewwhere he picked up the signed union cards, and she toldhim to whom and where he delivered them.Pool said he talked with L. Owens again about I hourlater in the presence of the two Calverts and Strauss. Pooltestified:Well, Karma told me that they was taking me out ofproduce, and they was bringing a fellow up from theother store to take over the produce department andthat I would be working in groceries with l)onny. andI said, well, "T'hat is well and fine, hut how about themoney situation?"And she said, "Well. this is what happens when ,ougo with the Union."Pool further testified that K. ('alvert or L. Owens. he didnot remember which one, asked if Pool had signed a cardand if he would vote for the Union.No testimony or evidence relative to these 8(a)l I)allega-tions was introduced by Respondent.2. I)iscussionPool was a convincing witness and is credited. F. C'alverttestified, but his testimony did not reach Pool's testimonYI.. Owens and Strauss did not testif,'. thus there is no denialof Pool's allegations.K. Calvert is alleged to be an agent of Respondent. andthat allegation is well supported b the record. 'he proof isclear that K. C'alvert is the daughter of the Owenses; thatthe ('alverts were in the process of purchasing Owens Mar-ket at times relevant herein: that K. (alvert participated inmanaging the market and in discussing managemenit mat-ters with employees in the presence of; and without ch.al-lenge h. I.. ()Owens: and that K. ('alvert's statements wereauthoritative and were the statements of Respondent.It is found that on April 26 Pool was interrogated andthreatened by I.. Owens and K. Calvert in violation of theAct, ts alleged in the conplaint: and that, similarl. ..Owens gave Pool the impression that his union activitleswere being subjected to surveillance.3. Alleged 8(a1)(I) Violations l)avisDavis testified that approximatel I week after he signedthe union card he met with Strauss I.. O (vens. II. Williams.K. alvert. and for a short period of tiime. F. ('alvert. l)aistestified: Strauss asked that he return the keys to the store.which D;a\ is had used to close in the evening. and I.. Owcnssaid "'How could ou do this to him?' I)axis asked wlihatshe meant, and I.. ()wens replied, '"lhis thing with theunion. low could ou do this''" Davis then explained theemployees' tdesire to bargain as a group. and Strauss stated."We knos ou have all signed authorization cards lo(r theunion." Davis continued. "It was also said that there w asno wag that the owner would harailln with the Inion orhave an\thing to do with the Union,. that the store UIould beclosed and beftore the! whould let the OLnion come in." laterin the dax I)asis talked gain %with .()elis and Strauss:"l.eatris asked me wh\ we decided to go union and I toldher. I said for benefits .... ;Abou I week later )ax is againtalked with Strauss. and Strauss ag;aill asked ". .. s wedecided to go union. alnd he said they were very surprisedthat I had signed a card. ,oou know, that I had signed tanauthorization card and iasked me inm reasons for goingeunion ... Respondent did not den any! of ).ais' eti-mon .4. I)iscussionDavis is credited. lThere is neither denial"' nor contraryproof offered b Respondent. The impression of' sulxeil-lance, interrogatories. and statenlents made b (aiand in thepresence of). members of management while talking withDasis clearly are coercive.It is found that on or about April 26 D)avis xas inte[ro-gated b L. Owens and Strauss concerning his union activi-ties and sympathies: that he was given the impression thatthe employees' activities were being observed by and .wereknown to Respondent: and that he was threatened withrefusal to deal with the rnion, and with store closure, if theUnion represented the employees. Said interrogations im-pressions. and threats constitute siolations of, the Act. asalleged in the complaint."()iher han in the pleadi ng259 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Alleged 8(a)(1) Violations-GrayGray testified that approximately I week after he signeda union authorization card on April 19, he had a conversa-tion with Strauss and the two Calverts. Gray said that hewas asked if he had signed a union card, his reasons forsigning the card, and how he was going to vote in the unionelection. Gray said "they" stated, ". .. the union wasn'tgoing to come in the store," and "... they wanted to knowhow I was going to vote, so that they could say ... whetherthey were going to cut my hours,["] so that Kenny Note:K. Owens] would know whether I-whether he stood withme, and Donny [Note: Strauss] said that they would becoming into the store if any union employee stepped intothe parking lot, the private lot, he would run over with histruck." Gray said "they" denied the rumor that Pool wouldbe fired because of his union activity, but ". .. if it was truehe would be replaced in different department of the storewhere he would be more useful." Gray stated, ". ..theystated if I was to stay with the store I would be making,working 48 hours a week in the store making $10,000 a year...." "That I would be broke down to a boxboy."Gray said that Strauss asked him the following daywhether he had made up his mind about how he was goingto vote, and Gray said he wanted to remain undecided.Gray said that L. Owens asked him the same night, ". ..ifI was going to vote." Gray then asked L. Owens whatwould happen if the employees did vote for the Union, andL. Owens replied ". ..we would be still be working thereonly with less hours because we went against the will of thestore."Gray stated that he talked with Strauss about I weekafter the conversations discussed in the next precedingparagraph:Donny told me he didn't want to hear any moreabout the Union because there was people out in thestore there. There was people in the store out to get meabout the Union, and they didn't want to hear anymore about it for my own safety, I guess.['2]Respondent did not introduce any testimony or evidencein denial of or in challenge to Gray's testimony.6. DiscussionGray's testimony is given full credence, and that cre-dence is supported by Respondent's silence. It is found thaton or about April 26 and 27 Respondent, through Straussor with Strauss' participation, interrogated Gray concern-ing his union activities, threatened Gray with refusal to dealwith the Union, threatened to reduce Gray's hours of workand to demote him because of his union activity, impliedlypromised benefits it Gray would discontinue support of theUnion, threatened to physically injure union employees,1l Gray later expanded this statement to say "They said they would cut myhours in half if I voted for the Union."2 This is found not to constitute a violation of the Act, since it is not clearthat Strauss' statement constituted anything other than a safety warning.The tally of ballots showed six votes against the Union, one for the Union,and five challenged ballots. Clearly. there was substantial sentiment againstthe Union, and further, Gray apparently construed Strauss' statement as asafety warning rather than a coercive prohibition on union talk,and threatened to transfer employees because of their unionactivity. Said interrogations, promises, and threats consti-tute violations of the Act, as alleged in the complaint.7. Alleged 8(a)(1) Violations-Linda WilliamsL. Williams testified that on April 26 she talked with L.Owens and the two Calverts:A. First thing was said is Donny asked me if I hadsigned a union card.And I told him yes, I had.And then Karma came in on it, and she said if thisunion thing goes through, you know, that we are goingto drop you guys' hours down to at least 20 hours aweek, that there is no way we can afford to pay outthat, not with all the medical bills that we have to pay,and if we have to call in extra help we will.Q. Do you recall any other conversations in whichthe Union was mentioned with supervision or manage-ment?A. Yes.Then Leatris came in the room.Q. Yes.A. And she said that she didn't know how we couldshit on Kenny the way we were and with him laying onhis deathbed, how we could do it that way, that shewas going to make us face up to Kenny.L. Williams further testified that sometime later Strausstalked with employees in front of the store and ". ..saysthat he was going to make us all show a raise of hands andon how we voted on the union."L. Williams testified that on a subsequent date she talkedwith Strauss in a private conversation. She said Straussstated that the Union was no good. and ". ..if you went towork for the union you wouldn't have it as easy as you didhere." Strauss stated further, ". ..you couldn't smoke at theregisters or eat like you do here."L. Williams testified that shortly after the conversationdiscussed in the paragraph next preceding, L. Owens wastalking with a customer near where L. Williams was stand-ing, and, while looking directly at Williams, told the cus-tomer, "Well, my girls are good little girls. I am good tothem, but when they are bad to me, I am bad to them."L. Williams testified: She had told Strauss of her inten-tion to go to a union meeting on May 25, and later in theday Strauss told her ". ..whoever goes to that union meet-ing will not have a secure job tomorrow." ". .. I can'tprotect you girls ... if you do things that are wrong." Thefollowing day, Strauss and K. Calvert talked with her.Strauss said that he heard about a statement she gave to theUnion which was derogatory of Strauss, and Strauss"seemed to know everything that I had said at the unionmeeting ...." He told her "... exactly what I had signed."L. Williams had signed such a statement, which recitedsome of the things Strauss had said concerning union activi-ties. K. Calvert said, ". ..Linda, how can you do that to us?I thought you told us you weren't going to do this? Hlowcan you do that?" ". ..do you think that a union wouldlend you a $100 like we lent you?" Respondent did notdeny' or challenge the testimony of L. Williams.' Other than in the pleadings.260 OWIENS MARKET. INC.8. DiscussionL. Williams was a singularly unconvincing witness whosecredibility is doubtful. Her denial of complaints concerningher work and her claim to performance excellence are con-trary to the record, as discussed in/ia. However, her testi-mony on these 8(a)(1) matters stands alone on the record.L. Owens. Strauss. and K. Calvert did not take the stand: E.Calvert did not testify relative to any subject discussed inthis subheading. Under such circumstances, there is no reli-able basis upon which to doubt these 8(a)( I) allegations. Itis therefore found that Strauss interrogated L. Williamsconcerning her union activities; that K. Calvert threatenedto reduce employees' work hours: that L. Owens threatenedto force employees to a confrontation with K. Owens con-cerning their union activity: that Strauss threatened to pollemployees relative to their vote in the union election: thatStrauss threatened to reduce employees' privileges if theUnion represented the employees; that L. Owens threat-ened employees with adverse action if' thce supported theunion movement: that Strauss threatened employees withjob insecurity if they attended a union meeting: that Strausscreated the impression of surveillance of employees' unionactivities: and that K. Calvert interrogated L. Williamsconcerning her union activity. Said interrogations. threats.and creation of the impression of surveillance constituteviolations of the Act, as alleged in the complaint.'9. 8(a)(3) Allegation Demotion of PoolThe fact that Pool was relieved of his duties in the pro-duce department and replaced by another employee. andthat his hours were reduced from 50 hours per week to 40hours per week effective the week ending May 9 and there-after is not in dispute.General Counsel contends that Pool's transfer and reduc-tion in hours and pay were motivated by Respondent's an-tiunion animus and desire to punish Pool for his union sup-port, based in part upon K. Calvert's statement to Poolapproximately I hour after Strauss told Pool about the pro-posed changes. Pool testified. credibly and without denial.that K. Calvert told him " Well, this is what happens whenyou go with the union."',Respondent contends that: (a) Pool wanted a reductionin his hours, (b) Pool's work in the produce department wasnot satisfactory. (c) there was no more work than 40 hoursper week available on the floor to which Pool was trans-ferred, and (d) union activity played no part in Pool's trans-fer and reduction in hours.(a) This contention is given no weight. Pool credibly tes-tified that he once asked K. Owens for a reduction from 54hours to 50 hours, which Pool wanted, but that he neverasked for a reduction to 40 hours.(b) E. Calvert testified that Pool's work in the producedepartment was not satisfactory. that the department wasnot kept clean, that Pool kept produce displayed that wasspoiled, that the produce was improperly displayed. and4 Respondent's counsel. in his post-trial brief. acknowledges that Respon-dent. because of emotion and concern with K. Owens' serious illness, inter-fered with employees' Section 7 rights by engaging in 8(a)( Ij conduct.ii This statement is found to constitute a violation of Sec. 8(aH I) of theAct.that the department was not as profitable as it should havebeen. (alsert said he discussed Pool's poor work perform-ance with him on several occasions to no avail. For thatreason, he said. Pool was replaced by a new employee. Cal-vert stated that the department's profit increased after Poolwas replaced.Pool testified that his work was satisfacto)ry: that theprofit was not as good as it should have been, but that wasnot his fault. and he had discussed the problem with K.Owens. They agreed to work on the problem together, butK. Owens went into the hospital soon after they had talked.Pool said no supervisor or manager. other than E. Calvert.ever criticized his work or threatened to remove him fromhis job.E. Calvert's testimony concerning Pool's allegedly unsat-isfactor) work appeared contrived and pretextual: it is notcredited. Pool's testimony concerning his work is credited.Respondent contends that K. Owens warned Pool in Marchof 1978 that Pool was not "cutting it." and that sales weredown because of Pool's poor selection of produce. How-ever. K. Owens did not testify. and as between E. Calvertand Pool, the latter was the more convincing. Respondentalso contends that the produce business increased approxi-mately S 1.000 per week after Pool was relieved of his duties.but no business records or other convincing proof were of-fered in support of that contention. The contention is there-fore not accepted as factual. There is no evidence that Poolever was warned that his work was not satisfactory. It isfound that Pool was not replaced by a new employee be-cause of Pool's poor work performance.(c) The number of hours available outside the producedepartment is immaterial. The issue is the reason for Pool'stransfer from the produce department. which Respondentagrees required one employee working 50 hours each week.(d) In view of the foregoing, it is clear that Pool wastransferred and his hours were reduced solelK because of hisunion activity. First. Respondent's antiunion animus isclear. Second, Respondent was well aware ot: and resented.Pool's union activit. Third. action was tri ken against Poolsoon after his union activity commenced. Finally. K. Cal-vert's statement to Pool shows the reason for the actionstaken against him.It is found that Pool was transferred and his hours werereduced because of' his union activity and in violation ofSection 8(a)(3) and (I) of' the Act.10. 8(a)(3) Allegation-Demotion of DavisThe fact that Davis was relieved of his duties relating toclosing the store in the evening, and that such action re-sulted in reduction of his hours from 54 each week to 40with a corresponding reduction in pay is not in dispute.General Counsel contends that Respondent's actionsagainst Davis were in reprisal for Davis' support of theUnion and offered Davis' testimony to show: that Respon-dent had no reason for its action other than its antiunionanimus.Respondent contends that it relieved Davis of his closingduties because he closed the store before 9 p.m. on threeoccasions. E. Calvert testified that he was told about eachof the three occasions by Strauss: E. Calvert did not witnessany early closing.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. DiscussionStrauss did not testify. Respondent's antiunion animus isclear, as discussed, supra. The actions against Davis weretaken soon after union activity commenced. Davis had beenemployed by Respondent since July 1977, and there isnothing in the record to show dissatisfaction with Davis'work, other than the matter of closing early. Davis had keysto the store, was frequently responsible for the store be-tween 6 and 9 p.m., made out money orders, and had thekey to the safe: clearly, he was a trusted employee. Undersuch circumstances there is a strong inference that the ac-tions against Davis were taken because of his support forthe Union rather than because of the reason given by Re-spondent.Davis testified that he had closed the store early on onlyone occasion, and that was a minor deviation of only 2minutes. Since Davis was a convincing witness, and Straussdid not testify, Davis is credited. Respondent's stated rea-son for its actions against Davis therefore appears pre-textual.Respondent contends that Davis had charge of the storefrom 6 p.m. to 9 p.m., and "This could easily lead one tothe conclusion that Davis had authority to hire and fire."However, this is an affirmative defense that was not proved.First, Davis did not have charge of the store on a perma-nent basis-he was in charge from 6 p.m. to 9 p.m. only ifno supervisor or manager was present. Second, there is noshowing that Davis had authority to hire, fire. transfer, sus-pend, direct, discipline, or in any other manner superviseemployees. As far as the record shows, Davis was only thecaretaker of the premises during the 3 evening hours, with-out supervisory authority. FHe is found not to have been asupervisor within the meaning of the Act at any time rel-evant herein. It is found that Davis was relieved of his clos-ing duties and his hours and pay reduced solely because ofhis union activities. Such actions constitute a violation ofSection 8(a)(3) and (I) of the Act.12. 8(a)(3) Allegation Termination of L. WilliamsIn view of L. Williams' lack of credibility. discussedabove, she is credited only when her testimony has supportin the record and a specific finding of credibility is made.Respondent contends that .. Williams was fired becauseof her poor work performance and because of customercomplaints. .. Williams testified that her work was satisfac-tory, and that she was informed of only one complaint of aminor nature, approximately I month after she startedworking for Respondent.E. Calvert credibly testified: Soon after he started work-ing at the store 5 days each week, in early June. he observedL. Williams' improper work conduct on several occasions,and he received complaints about L. Williams from Straussand H. Williams. In approximately mid-June. K. Owensturned over to him four letters from customers complainingabout L. Williams' work conduct. Owens told E. Calvert". .. we just couldn't have this," and left to E. Calvert theaction to be taken. At the end of the pay period E. Calvertfired L. Williams, giving as the reason complaints receivedabout Williams.The four letters of' complaint referred to above are Re-spondent Exhibits 1-4. The writers of Respondent Exhibits1 3 testified and enlarged on their written complaints bydescribing the rude, inconsiderate, and sometimes profanework conduct of L. Williams. Those witnesses. Wanda Jen-sen, Myrtle Swanson, and Phillaine Vogel, were calm andimpressive. They are credited, and to the extent that theirtestimonies differ from the testimony of L. Williams theirversions are accepted."13. DiscussionThe testimonies of Jensen. Swanson, Vogel, and E. Cal-vert establish the fact that L. Williams was a highly unsat-isfactory employee. There is no evidence or even suspicionthat the four complainants collaborated in their complaintsor were importuned to register them. None of the fur is afriend or even more than a casual social acquaintance ofthe Owenses or Calverts. No reason was shown upon whichto base a doubt that the complaints were genuine and in-dividually spontaneous.L. Williams was a recent employee---she started workingfor Respondent in mid-February and was discharged inmid-June. It is clear that she exhibited her disruptive atti-tude soon after her employment began. There was ampleand proper reason for her discharge.General Counsel argues that, even assuming proper rea-son for L. Williams' discharge. she was discharged in partbecause of her union activity and, therefore, was dischargedin violation of the Act. However. the record does not sup-port that conclusion. (a) At the time of the discharge, Re-spondent knew that L. Williams and other employees hadsigned union authorization cards, yet no employee otherthan Williams was discharged. (bt L. Williams was not theprincipal or even a major union activist in the store. (c)Strauss was angry because of L. Williams' statements madeabout him at the union meeting, but Strauss did not dis-charge 1. Williams that was E. ('alvert's decision, basedupon the letters of complaint turned over to him by K.Owens. Further. L. Williams was not fired until approxi-mately 3 weeks after the union meeting of May 25, and thefour letters of' complaint were received in June--Jensen'sletter is dated June 8. and all four letters were handed to E.Calvert by K. Owens at the same time. Clearly, the fourcomplaints gave rise to the discharge.General Counsel also argues that Respondent "con-doned" L. Williams' conduct until "advent of the Union."However. it was Calvert who fired L,. Williams, and E. Cal-vert was not aware of the extent of customer dissatisfactionwith Williams until K. Owens, who had been off work andseriously ill for some time, gave him the four letters in June.It is clear that E. Calvert was aware of L. Williams' workconduct prior to June. but he did not start working at thestore full time until mid-May.It is found that the allegations of the complaint relatingto the discharge of L. Williams are not supported by therecord. '1' Swanson testified that she saw L. Williams wearing a name lag. Wil-liams testified that she did not have a name tag. This discrepancy is given noweight.'17 he testimon) of' Respondent's witness De Rosa involved .. Williams'conduct ater she was discharged b Respondent and is given no weight,262 OWENS MARKET, INCIV. EFFEC(' OF THIF UNFAIR ABOR PRA(It( I S UPON(OMMI R( Respondent's activities set forth in section 111. above, oc-curring in connection with the operation of Respondent de-scribed in section I, above, have a close. intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.v. IHF REMED)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)( I) and (3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that Respondent unlawfully reassignedemployees Pool and Davis. thereby reducing their hours ofwork. I will therefore recommend that Respondent makePool and Davis whole for their loss of earnings suffered byreason of the discrimination against them, by payment tothem sums of money equal to those they normally wouldhave earned in their positions as head of the produce de-partment and as the employees in charge of closing thestore, respectively, with interest thereon to he computed inthe manner prescribed in F W. Woolworth Compan,. 90NLRB 289 (1950), and Florida Steel (orporation, 231NLRB 651 (1977).18 This remedy for Pool is for the periodMay 9. 1978, until he was terminated June 15. 1978. Theremedy for Davis is from May 9. 1978. until he quit August19, 1978. It will be further recommended that Respondentpreserve and make available to the Board. upon request. allpayroll records, social security payment records. timecardspersonnel records and reports, and all other records neces-sary and useful to determine the amounts of backpaN dueand the rights of reinstatement under the terms of theserecommendations.It is recommended that allegations of the complaintfound not proved be dismissed in their entirely.Upon the basis of the foregoing findings of fact and uponthe entire record, I hereby make the following:CONCLUSIONS OF LAWI. Owens Market, Inc.. is. and at all times materialherein has been. a employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Retail Clerks International Union, Local 1167. AFLCIO, is. and at all times material herein has been. a labororganization within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)( I ) of the Act by in-terrogating its employees concerning their union activities.sympathies, and vote; by threatening its employees withreduced hours, reprisals, involuntary disclosure of voting.store closure, demotions, job loss, bodily harm. refusal todeal with the Union, and withholding or reduction of bene-fits because of their union activities and sympathies: bycreating the impression of surveillance of employees' union" See. generally Iss Plumhbing & Heating Co. 138 NLRB 716 (1962)activities; by promising benefits if employees would discon-tinue their support of the Union; and b stating to an em-ployee that reduction of hours and pay was what happened"when you go with the union."4. Respondent violated Section 8(a)(3) and (I) of the Actbh reassigning employee Pool to a clerical job from his for-mer job as head of the produce department ith reductionof hours from 50 to 40 per week and corresponding reduc-tion of earnings, and b reassigning employee I)axis to aclerical job and relieving him of duties related to closing thestore with reduction of hours from 54 to 40 per week andcorresponding reduction of earnings.5 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent did not discharge .. Williams in iolationof the Act.Upon the foregoing findings of lact and conclusions oflaw. and the entire record, and pursuant to Section IO(c) ofthe Act. I herebb issue the follouing recommended:ORDER'The Respondent. Owens Market. Inc.. Hesperia, ('alifor-nia, its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Interfering with, restraining. or coercing its employ-ees in the exercise of their rights guaranteed them in Section7 of the Act, in violation of Section 8(a)( I ) of the Act. bhthreatening its emploees with reduced hours. reprisals. in-voluntary disclosure of voting. store closure, demotions. jobloss, bodily harm, refusal to deal with the Union, b invol-untary withholding or reduction of benefits because of theirunion activities and s mpathies: by creating the impressionof surveillance of emplo, ees' union activities: bN promisingbenefits if emplo, ees ouild discontinue their support of theUnion: and hb stalllg to all employee that reduction ofhours and pa as what happened "wshen you go with theunion.(h) Violating Section 8(a)(3) and (I) of the Act bh reas-signing employee Pool to a clerical job from his former jobas head of the produce department. with reduction of hoursfrom 50 to 40 per week and corresponding reduction ofearnings, and by reassigning employee Davis to a clericaljob and relieving him of duties related to closing the storewith reduction of hours from 54 to 40 per week and corre-sponding reduction of earnings.(c) In any other manner interfering with, restraining. orcoercing its employees in the exercise of their right to sel'-organization. to form, join, or assist labor organizations, tobargain collectively through representatives of their o nchoosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act. or to retrainfrom any or all such activities.2. Take the following affirmatise action. which is neces-sary to effectuate the policies of the Act:(a) Make Pool and Das is whole for their loss of earningsi In the eent no exceptions aire filed a. prosided b) Sec 102 46 ,I theRules and Regulations of he National L.hor Relalons Board, the findings.conclusions. and recommended Order herein shall. as provlided h Sec102 48 of the Rules andl Regulaltions, he adopted h the Bo.lrd anld becomeIts findings. conclusions and Order andl .111 ohlec.ioll thercito hall hedeemed aied fti ,11] purpose,263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of the discrimination against them, in themanner set forth in the remedy section herein.(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as set forthin "The Remedy" section of this Decision.(c) Post at its Hesperia, California, operation, copies ofthe attached notice marked "Appendix."20Copies of the at-2o In the event that this Order is enforced by a Judgment of a UnitedStates court of appeals, the words in the notice reading "Posted by order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an order of the Na-tional Labor Relations Board."tached notice, on forms provided by the Regional Directorfor Region 31, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.264